Judgment, Supreme Court, New York County, entered April 15, 1977, convicting defendant, after jury trial, of manslaughter in the first degree (Penal Law, § 125.20), and sentencing him thereon to an indeterminate term of imprisonment not to exceed nine years, is affirmed. The facts are quite fully set forth in the dissenting memorandum. It is undisputed that the shooting and killing of the victim had its genesis in a quarrel between the victim and the defendant, so that as the defendant said, "I felt it was all my fault.” There was sufficient evidence that defendant had done the shooting. Defendant, however, contended that the shooting had been done by a friend of his, Donny Wilkens, who unfortunately was himself killed an hour later. (The defense that the crime was committed by someone else who is unfortunately dead has traditionally been met with skepticism.) The dissenter thinks that we should reverse the judgment because of essentially one question asked of defendant by the prosecution, as to whether the defendant had said anything to the police about his defense. It is established that the prosecution may not bring out the fact of defendant’s silence at the time of the arrest or immediately before it, neither as part of the prosecution’s case, nor on impeachment of defendant if defendant chooses to testify. (People v Conyers, 49 NY2d 174.) But in the present case, the fact of defendant’s silence at the time of arrest had already been brought out by defendant’s attorney upon cross-examination of the police officer. Thus during the prosecution’s case, on cross-examination of the police officer by the defendant’s attorney, immediately following the testimony as to defendant’s surrender and arrest, the following took place: "Q. And this defendant did not at any time make any statements to you concerning this case; is that right? A. Well, I endeavored to ask him about it *517but you advised him not to speak to me, sir. Q. And at what point did you endeavor to ask him anything?” There was then a side-bar conference with the court in which the following was said: "the court: In the first place you should not have brought the subject up. The fact that he didn’t make any damaging statement is not really—mr. mandel: [defendant’s attorney] No statement, the court:—is not really admissible and now you opened—you have the witness solicit a statement which is not flattering to your client. I think you better leave the whole thing alone. Now, what are you going to try to do? What are you going to try to get out of him now? mr. mandel: I wanted to find out if he made any statements.” Thus the jury knew as a result of defendant’s attorney’s question that at the time of the arrest defendant said nothing. Further, even this self-inflicted damage to defendant was neutralized by the following evidence brought out explicitly on redirect of the defendant’s testimony by his attorney, i.e., that during the period when the defendant knew the police were looking for him, on September 11, 1976, three days after the shooting and a couple of days before defendant surrendered, defendant’s attorney, in defendant’s presence and hearing, called the police officer and told the police officer, "that he was seeking to arrest the wrong man * * * and that one Donny Wilkens had committed the murder.” This statement was earlier hinted at by defendant’s attorney during the prosecution’s case when, on cross-examination of the police officer, defendant’s attorney asked whether in the telephone conversation of September 11 between defendant’s attorney and the arresting officer they had discussed various matters other than the surrender of the defendant— "a conversation about the case.” In the circumstances, we think defendant was not prejudiced by the fact that, under questioning by the District Attorney, defendant said the same thing about his silence as had been previously brought out by his attorney from the arresting officer. Concur— Kupferman, J. P., Birns, Silverman and Ross, JJ.